170 Ga. App. 394 (1984)
317 S.E.2d 546
BURNETT
v.
COLEMAN.
67444.
Court of Appeals of Georgia.
Decided February 28, 1984.
Rehearing Denied March 20, 1984.
Bruce M. Hofstadter, for appellant.
James E. Turk, David E. Morgan III, for appellee.
CARLEY, Judge.
Appellant brings a direct appeal from a judgment holding her in contempt of an order which granted appellee visitation rights to the parties' child. "Visitation privileges are, of course, part of custody. [Cits.]" Ledford v. Bowers, 248 Ga. 804, 805 (286 SE2d 293) (1982). Accordingly, it is clear that the instant case is subject to the provisions of OCGA § 5-6-35, because it is an appeal from a judgment holding appellant in contempt of a child custody order. OCGA § 5-6-35 (a) (2). As such, the instant case is not directly appealable and must be dismissed because of appellant's failure to follow the procedure necessary to secure a discretionary appeal. Godbold v. Godbold, 245 Ga. 121 (263 SE2d 440) (1980); Courson v. Ridley, 247 Ga. 171 (276 SE2d 45) (1981).
Appeal dismissed. Deen, P. J., and Banke, J. concur.